Citation Nr: 0941847	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.

In a March 2007 decision, the Board denied the Veteran's 
claim for service connection for a low back disability.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a February 2008 order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.  In June 2008, the Board remanded the claim for 
additional development. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

The Veteran contends that his current low back disability is 
etiologically related to the low back problems he had in 
service.  In support of his claim, he has submitted lay 
statements from friends and relatives indicating that he had 
no physical problems before joining the Army and has suffered 
from chronic back pain since an injury incurred in air 
assault school.

Service medical records show that in March 1999, the Veteran 
complained of a three-month history of upper and lower back 
pain, which flared up in the mornings and was accompanied by 
numbness in his upper back.  He also stated that the pain 
radiated to his upper back and shoulders if he stood for 
longer than an hour.  The diagnosis was lumbar strain.  
However, on separation examination in September 2000, the 
Veteran denied a history of recurrent back pain and clinical 
evaluation yielded no findings of chronic back problems.

The Veteran was afforded a VA examination in June 2004 in 
which the examiner diagnosed him with mild lumbar strain, but 
determined that the condition was less likely than not 
related to his military service.  However, that VA examiner's 
opinion was not based on a review of the Veteran's service 
and post-service medical records, or other pertinent evidence 
in his claims folder.  Nor was it supported by a rationale.

Thereafter, the Veteran submitted an October 2004 statement 
from a private physician, who opined that the Veteran current 
low back problems (lower back pain with radiculopathy) were 
the result of injuries incurred while on active duty.  
However, while the private physician noted that he had 
reviewed some of the Veteran's medical records, he did not 
indicate that his opinion was based on the review of the 
Veteran's claims folder.  Nor did he provide a rationale for 
that opinion.  

The Veteran underwent a second a VA examination in March 2006 
in which he complained of constant pain in the center of his 
back that radiated up and down both lower extremities.  The 
examiner noted that X-rays of the Veteran's lumbar spine were 
normal, but Magnetic Resonance Imaging (MRI) findings were 
consistent with a diagnosis of mild lumbar disc disease with 
mild spinal stenosis and chronic lumbar strain.  Based on the 
results of the examination and a review of the claims folder, 
the VA examiner concluded that the Veteran's in-service back 
symptoms were different than the current complaints and 
clinical findings of lumbar spine disease and therefore that 
disability most likely developed after service.  
Significantly, however, that March 2006 VA examiner did not 
specifically address whether the Veteran's current low back 
disability was etiologically related to any aspect of 
service.

The Veteran's claim was remanded in June 2008 for a VA 
examination to address the etiology of his current low back 
disability.  Specifically, the VA examiner was asked to 
render an opinion as to whether there was any relationship 
between any current low back disability and his period of 
service.  Additionally, that VA examiner was requested to 
provide a rationale for his opinion and reconcile it with the 
other medical opinions of record.

Pursuant to the Board's June 2008 remand, the Veteran was 
afforded an additional VA examination in August 2008 in which 
the examiner concluded that the Veteran's current low back 
disability was not etiologically related to any complaints or 
treatment for back pain in service is otherwise related to 
service.  Although the VA examiner indicated that he had 
reviewed the claims folder, he did not provide a rationale 
for the opinion.  Moreover, while that examiner noted that 
his findings did not conflict with the opinions of the June 
2004 and March 2006 VA examiners, no mention was made of the 
October 2004 private physician's opinion that related the 
Veteran's current back disability to injuries incurred in 
service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In order to make 
an accurate assessment of the Veteran's entitlement to 
service connection for his disability, it is necessary to 
have a medical opinion discussing the relationship between 
his disability and service based upon a thorough review of 
the record, comprehensive examination of the Veteran, and 
adequate rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, no VA examiner has yet issued an opinion 
regarding the etiology of the Veteran's current low back 
disability that takes into account all the evidence of 
record, including the October 2004 private physician's 
opinion, and is supported by an adequate rationale.  
Accordingly, an etiological opinion and rationale, and to the 
extent necessary, an additional examination, is necessary to 
fully comply with the Board's June 2008 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998) (remand by remand by 
the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Arrange for the VA examiner who 
provided the August 2008 opinion to 
review the claims folder and previous 
examination report and opine whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current low back disability is 
etiologically related to the Veteran's 
in-service complaints and treatment for 
back pain or any other aspect of his 
active service.  If that examiner is 
not available, please forward this 
request to another qualified examiner.  
No further examination of the Veteran 
is necessary unless the examiner 
determines otherwise.  The claims 
folder must be reviewed by the 
examiner, and the examination report 
must reflect that the claims folder was 
reviewed.  The examiner should provide 
a rationale for any opinion expressed 
and reconcile that opinion with all 
other pertinent evidence of record, in 
particular the October 2004 private 
physician's opinion indicating current 
low back problems (lower back pain with 
radiculopathy) were the result of 
injuries incurred while on active duty.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

